***********
After giving due consideration to all matters involved in this case in accordance with Chapter 97, N.C. Gen. Stat. § 97-17 as amended June 15, 2001, and Commission Rules, and upon the defendants' stated or implied representation that all pertinent medical reports have been submitted with the Agreement to the Commission as required by Rule 502(3)(a), the compromise settlement agreement is deemed by the Commission to be fair and just, and in the best interest of all parties. Furthermore, the interests of all parties and of any person, including a health benefits *Page 2 
plan, who paid medical expenses of plaintiff have been considered and it further appears that the positions of the parties to the agreement are reasonable as to the payment of medical expenses. The agreement is incorporated herein by reference and is approved in the amount of THIRTY-FIVE THOUSAND DOLLARS AND NO CENTS ($35,000.00). Compliance with the terms of the Agreement shall discharge defendants from further liability under the Workers' Compensation Act by reason of the injury giving rise to this claim.
A reasonable attorney's fee of $5,000.00 is approved for plaintiff's prior counsel. This amount shall be deducted from the sum due plaintiff and paid directly to plaintiff's prior counsel.
It is to be noted, however, that this Order does not purport to approve, resolve or address any issue or matter over which the Industrial Commission has no jurisdiction, whether or not such issue or matter is referred to in the Compromise Settlement Agreement executed by the parties in this action.
Defendants shall pay the costs.
This 1st day of July, 2008.
                                S/___________________ LAURA KRANIFELD MAVRETIC COMMISSIONER
CONCURRING:
  S/___________________ BERNADINE S. BALLANCE COMMISSIONER *Page 3
  S/___________________ DIANNE C. SELLERS COMMISSIONER